EX-99.h.2.C Eighth Amended and Restated Schedule A to the Inbound Call Management and Fulfillment Services Agreement by and between Scout Investments, Inc. and UMB Distribution Services, LLC Name of Funds Scout Stock Fund Scout Mid Cap Fund Scout Small Cap Fund Scout TrendStar Small Cap Fund Scout International Fund Scout International Discovery Fund Scout Global Equity Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund The undersigned, intending to be legally bound, hereby execute this Eighth Amended and Restated Schedule A to the Inbound Call Management and Fulfillment Services Agreement dated August 6, 2001, and executed by and between Scout Investments, Inc. and UMB Distribution Services, LLC (formerly known as Sunstone Distribution Services, LLC), to be effective as of the 29th day of September, 2011. UMB DISTRIBUTION SERVICES, LLC SCOUT INVESTMENTS, INC. By: /s/ Robert J. Tuszynski By: /s/ Andrew J. Iseman Title:Robert J. Tuszynski, President Title:Andrew J. Iseman, President
